PER CURIAM.
Decree of Surrogate’s Court modified, by striking out the allowance of $250 for executor’s costs and disbursements upon last accounting, and, as so modified, affirmed. without costs. Held, that the costs and disbursements covered by said item of $250 were incurred in an accounting, after the executor had been removed, and which was rendered necessary by his misconduct and failure to obey the prior decree of the Surrogate’s Court. Therefore said expenses should uot be charged against the estate.
SPRING and WILLIAMS, JJ., dissent and vote for affirmance of the entire decree.